Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Response to Amendment
Based on applicant’s amendment, filed on 3/9/2021, see page 2 through 8 of the remarks, also telephone interview on March 19, 2021, with respect to cancellation of claims 2, 3, 7, and amended claims 1 and 6, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112, sixth rejection; claim objection and rejection of 102(a)(1) for claims 1, 4-6 and 8-9, are hereby withdrawn.    
             The claims 1, 4-6 and 8-9 now renumbered as 1-6 are allowed.  

                                               EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Christopher S. Hermanson, Reg No. 48,244), on March 19, 2021, without traverse.

           The amended claims 1 and 6 as follows: 
          Cancel claims 2, 3 and 7.

           Claim 1. (Currently Amended) 	An image monitoring system having a plurality of cameras and a server, wherein the server performs:
           an abandoned item detection process which detects an abandoned item shown in an image taken by any of the plurality of cameras;
           a person identification process which, in the case where the abandoned item has been detected, processes a sequence of images received from the camera that has taken the image from which the abandoned item has been detected in reverse order of time series from a point in time when the abandoned item was discovered so as to specify the image directly before the abandoned item had been placed, or processes the sequence of images in order of time series from a past point in time where it is clear that there is no abandoned item so as to specify the image directly after the abandoned item had been placed, and identifies at least one person shown in the specified image as a target person;
           a person search process which searches for an image showing the target person from among the images respectively taken by the plurality of cameras; 
           a result display process which outputs on a screen a display showing the movement of the target person on the basis of the camera that took each image showing the target person and an imaging time at which each image showing the target person was taken; and
           a personal feature value acquisition process which acquires a personal feature value including a face feature value and the worn clothing feature value of the target person on the basis of the specified image, wherein the person search process searches for the image showing the target person on the basis of the personal feature value, and
           wherein, the person search process has a plurality of weighing patterns where a weight given to each element of a clothing feature value is differentiated, the person search process ,
           wherein the result display process outputs on the screen a display showing a route which the target person has moved on a map or a display showing images of the target person that are aligned in order of time series for each camera as the display showing the movement of the target person, and displays a route which the target person passes thereafter, which is predicted on the basis of a past route which the target person had moved or a present route which the target person is moving.
           Claims 2-3. (Canceled)
           Claim 6. (Currently Amended) An image monitoring method performed by a server comprising the steps of:
           detecting an abandoned item shown in an image taken by any of a plurality of cameras;
           processing a sequence of images received from the camera that has taken the image from which said abandoned item has been detected in reverse order of time series from a point in time when the abandoned item was discovered in order to specify the image directly before the time when the abandoned item had been placed, or processing the sequence of images in order of time series from a past point in time where it is clear that there was no abandoned item in order to specify the image directly after the time when the abandoned item was placed, and identifying at least one person shown in the specified image as a target person;
           acquiring a personal feature value including a face feature value and a worn clothing feature value of the target person on the basis of a specified image, wherein the person search process searches for the image showing the target person on the basis of the personal feature value, 
           searching for an image showing the target person from among the images respectively taken by the plurality of cameras; and
           outputting on a screen a display showing the movement of the target person on the basis of the camera that took each image showing the target person and an imaging time at which each image showing the target person was taken, and
          outputting on the screen a display showing a route which the target person has moved on a map or a display showing images of the target person that are aligned in order of time series for each camera as the display showing the movement of the target person, and displaying a route which the target person passes thereafter, which is predicted on the basis of a past route which the target person had moved or a present route which the target person is moving,
           wherein, a plurality of weighing patterns where the weight given to each element of a clothing feature value is differentiated are prepared, and 
           the searching step executes the trials of the search by applying the respective weighing patterns, selects the weighing pattern that makes it easy to distinguish the resulting target person from other people, and executes the search by applying the selected weighing pattern.
           Claim 7. (Canceled)

                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to an image monitoring system for monitoring images taken by imaging devices, and in particular to a system for identifying a person who has left an abandoned item and tracking the movement of the person.

            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Oami) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 

           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
March 22, 2021